Citation Nr: 1816033	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  12-30 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel







INTRODUCTION

The Veteran had active service from October 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. In that decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating effective March 31, 2010. The Board previously remanded this matter in December 2015 for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  

FINDING OF FACT

For the appeal period, the Veteran's service-connected bilateral sensorineural hearing loss has been manifested by a hearing loss pattern with no worse than Level I hearing acuity in his right ear and Level II hearing acuity in his left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the September 2010 appealed rating decision granted service connection for bilateral hearing loss and assigned a noncompensable evaluation to this disability.  As service connection (the benefit originally sought) was granted therein, no further notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The Veteran has not alleged that he was prejudiced because he did not receive notice of what was needed to substantiate his claim, and the Board's review of the record does not disclose prejudicial error in the development of this case. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). It is clear from his subsequent correspondence of record that he had actual knowledge of what is required to substantiate his claim. 

With regard to VA's duty to assist the Veteran, the Board notes that the Veteran has not identified any additional records that should be obtained prior to appellate consideration. There is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Also, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.  U.S.C. § 5103A; 38 C.F.R. §3.159 (2017). 

II. Analysis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.20 (2017). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Examinations are conducted using the controlled speech discrimination tests (Maryland CNC) with the results of the puretone audiometry test. 38 C.F.R. § 4.85. The results are analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100. "Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. This average is used to determine the Roman numeral designation for hearing impairment from Table VI or VIa. The appropriate rating is then found by finding the intersection point for the two Roman numeral designations using Table VII.

When the puretone threshold at each of the four frequencies of 1,000, 2,000, 3,000 and 4,000 Hz is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. When the puretone thresholds are 30 dB or less at 1,000 Hz, and 70 dB or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (2017).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2017). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2017).

In this case, the Veteran's disability was evaluated as zero percent, or noncompensably, effective March 31, 2010. He contends that he is entitled to a higher (e.g., a compensable) initial rating for his bilateral hearing loss disability. 

The Veteran underwent a VA audiology examination in April 2010, and the examiner's recorded pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) were as follows: 15, 15, 50, 55 for the right ear, with an average of 33.75; and 20, 35, 65, 60 for the left ear, with an average of 45. Speech recognition scores were 96 percent for the right ear and 96 percent for the left ear. As no exceptional pattern of hearing loss is reflected by the examination, Table VI is applicable, and reflects that the Veteran had Level I hearing loss in his right ear and Level I hearing loss in his left ear. Applying Level I for the right ear and Level I for the left ear results in a noncompensable disability rating, with no exceptional hearing loss pattern shown. 38 C.F.R. §§ 4.85, 4.86 (2017). 

The Veteran was afforded another VA examination in February 2016, and the examiner's recorded pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) were as follows: 35, 40, 60, 70 for the right ear, with an average of 51; and 40, 55, 55, 65 for the left ear, with an average of 54. Speech recognition scores were 92 percent for the right ear and 88 percent for the left ear. As no exceptional pattern of hearing loss is reflected by the examination, Table VI is applicable, and reflects that the Veteran had Level I hearing loss in his right ear and Level II hearing loss in his left ear. Applying Level I for the right ear and Level II for the left ear results in a noncompensable disability rating, with no exceptional hearing loss pattern shown. 38 C.F.R. §§ 4.85, 4.86 (2017). During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities. 38 C.F.R. § 4.10 (2017); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). Specifically, the examiner acknowledged the Veteran's comments that he had to ask people to repeat themselves and had difficulty understanding speech in a group in the presence of background noise. 

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to report symptoms such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). While the Board is sympathetic to the Veteran's contention that he has difficulty hearing, especially when conversing with others, the VA rating criteria are definitive and provide for a precise result based on audiometric test results. His subjective reports of difficulty hearing under situational circumstances unfortunately cannot be the basis for the evaluation of a hearing loss disability. The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

After careful review of the evidence of record, the Board finds that an initial compensable rating for bilateral hearing loss is not warranted. There is no evidence of record to show that the criteria for a compensable rating were met at any time during the appeal period.


ORDER

Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


